10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED sTATES OF AMERICA, CASE NO. 3;17-p0-0348 DMC
Piaimiff, 3;17-po-0349 DMC

O
§
m
7.1

VS.

JAMES HENNINGER,

 

Defendant.

Defendant is to remain in the custody of the U.S. Marshal’s to be held at the Shasta County
Detention Facility, Redding, California. Defendant shall be brought before the U.S. Magistrate
Judge at 2986 Bechelli Lane, Redding, California, for further proceedings on December ll, 2018,
at 10:30 a.m.

Dated: December 5, 2018

 

 

Wn'i's/M. Cota
U.S. Magistrate Judge

 

